Filed 8/12/15 In Re Ricardo G. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

IN RE RICARDO G., a Person Coming                                    H041427
Under the Juvenile Court Law.                                       (Santa Clara County
                                                                     Super. Ct. No. 3-12-JV-39187A-G)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

RICARDO G.,

         Defendant and Appellant.



         Minor Ricardo G. challenges the juvenile court’s order referring his parents to the
Santa Clara County Department of Revenue for an evaluation of their ability to pay $50
in attorney fees, arguing that the court’s statements at a hearing could be construed as
requiring minor to pay those fees as a condition of probation. For the reasons stated here,
we will affirm.
                               I.     JUVENILE COURT PROCEEDINGS
         A Welfare and Institutions Code section 602, subdivision (a)1 juvenile dependency
petition filed in May 2012 (Petition A) alleged that minor violated Vehicle Code section
10851, subdivision (a) by taking and driving a car without the owner’s consent. Minor

         1
              Unspecified statutory references are to the Welfare and Institutions Code.
                                                             1
admitted the allegation and the juvenile court sustained the petition, declared minor a
ward of the court, and placed him on formal probation.
       In July, August, and November 2013, four additional juvenile dependency
petitions (Petitions B through E) were filed alleging that minor violated the terms of his
probation. Petition E alleged that minor had been terminated from an electronic
monitoring program for positive drug tests. Minor admitted those allegations at a
November 2013 hearing.
       Before reinstating probation, the juvenile court told minor he was obliged to pay
“[f]ines, fees[, and] penalty assessments ... .” The court then separately addressed
minor’s mother, informing her that “[a]ny fines, fees, penalty assessments, and restitution
previously imposed and any attorney fees and other reimbursable costs imposed in this
matter, you continue to be responsible for.” Later, the court stated: “Attorney’s fees will
be set at $50. You are ordered to report to Department of Revenue within 30 days to
arrange for payments and installments of these fees.”
       The form minute order for that hearing indicates that “parents are ordered to
appear within thirty days before a financial officer from the Department of Revenue for
an evaluation of the ability to pay” $50 in Public Defender fees. (Capitalization and
emphasis omitted.) Based on two later juvenile dependency petitions filed in 2014
(Petitions F and G), the juvenile court committed minor to the Santa Clara County
Juvenile Ranch Facilities - Enhanced Ranch Program for six to eight months.
                                    II.    DISCUSSION
       Minor’s sole argument on appeal is that the juvenile court improperly ordered him
to pay $50 in attorney fees related to Petition E. Section 903.1, subdivision (a) provides:
“The father, mother, spouse, or other person liable for the support of a minor, the estate
of that person, and the estate of the minor, shall be liable for the cost to the county or the
court, whichever entity incurred the expenses, of legal services rendered to the minor by
an attorney pursuant to an order of the juvenile court.” (§ 903.1, subd. (a).) This court
                                               2
previously determined that section 903.1 “does not authorize juvenile courts to impose
attorney fees on a minor if the minor is under 18 years of age when counsel is appointed.”
(In re Gary F. (2014) 226 Cal.App.4th 1076, 1083.)
       The record does not support minor’s argument that the juvenile court ordered him
to pay attorney fees. The juvenile court differentiated between the items for which minor
was responsible and those that would be borne by his parents. The court informed minor
that he was responsible for “[f]ines, fees[, and] penalty assessments” before explaining to
mother that she was responsible for not only those items but also “any attorney fees and
other reimbursable costs imposed in this matter ... .” The minute order accurately
specifies that parents are ordered to appear for an ability to pay evaluation before the
Department of Revenue. While the court’s oral statement that “You are ordered to report
to Department of Revenue within 30 days to arrange for payments and installments” of
the attorney fees may be ambiguous if read in isolation, in light of the entire record we
conclude that the juvenile court’s order regarding attorney fees was directed not to minor
but to his parents.
                                  III.   DISPOSITION
       The dispositional order is affirmed.




                                              3
                                        ____________________________________
                                        Grover, J.




WE CONCUR:




____________________________
Rushing, P.J.




____________________________
Márquez, J.




In re Ricardo G.; People v Ricardo G.
H041427